Citation Nr: 0119496	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-45 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to December 18, 
1997.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.

3.  Entitlement to an increased rating for the post-operative 
residuals of a duodenal ulcer (duodenal ulcer disease), 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound injury to the abdomen with retained foreign 
bodies in the liver and residuals of Giardia infection 
(abdominal gunshot wound condition), currently evaluated as 
10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to December 18, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  In the June 1995 
rating decision, the RO denied the veteran's claims of 
entitlement to increased ratings for his anxiety reaction, 
duodenal ulcer disease, and abdominal gunshot wound 
condition, then evaluated as 10 percent, 20 percent and 10 
percent disabling, respectively.  In the June 1996 rating 
action, the RO denied his claim of entitlement to a TDIU.  
The veteran perfected timely appeals of these determinations 
to the Board.

In a May 1996 rating decision, the RO recharacterized the 
service-connected psychiatric disability as PTSD and 
increased the evaluation of this condition to 30 percent, 
effective January 17, 1995.  Thereafter, in August 1998 
rating decision, the RO increased the evaluation of the 
veteran's PTSD to 70 percent, effective December 18, 1997; in 
this same rating action, the RO granted entitlement to a 
TDIU, also effective December 18, 1997.  Because the May 1996 
and August 1998 increases in the evaluations of the veteran's 
PTSD do not represent the maximum rating available for this 
disability, the veteran's claim for increased evaluations for 
this condition remains in appellate status.  AB v. Brown, 6 
Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).  Similarly, because the RO's action in 
establishing entitlement to a TDIU, effective December 18, 
1997, had the effect of confirming and continuing the denial 
of these benefits prior to that date, the veteran's claim for 
this benefit, prior to December 18, 1997, likewise remains in 
appellate status.  Id.  In light of the foregoing, the Board 
has identified the issues as reflected on the title page.

In addition, following the August 1998 rating decision, in 
letters dated in August and September 1998, the RO requested 
that the veteran indicate whether the increase in the 
evaluation of his PTSD and the grant of entitlement to TDIU 
benefits, each effective December 18, 1997, satisfied his 
appeal.  In response, in a September 1998 letter, the veteran 
indicated that, although he was "satisfied" with the grant 
of a TDIU, he continued to seek entitlement to a total 
schedular evaluation, effective November 1995.  

Further, although the veteran has not, to date, expressed any 
indication that he wished to withdraw his claims seeking 
increased ratings for his duodenal ulcer disease and 
abdominal gunshot wound condition, the most recent rating 
action addressing these issues is dated in September 1997, a 
copy of which was included as part of the Supplemental 
Statement of the Case (SSOC) dated that same month.  Indeed, 
in an October 1997 statement, the veteran asserted that each 
of his claims was "well grounded" and indicated that he 
"desired to continue his appeal."  Moreover, in a December 
1997 VA Form 646, his representative submitted written 
argument in support of both these claims.  However, beginning 
with the next rating action, the August 1998 decision 
discussed above that increased the rating for the veteran's 
PTSD to 70 percent and established his entitlement to a TDIU, 
the RO has not readjudicated either of these claims.  In 
addition, in August 1999, the veteran filed a claim for an 
extension of a temporary total rating for convalescence 
following his April 1999 gastrointestinal surgery.  
Thereafter, subsequent to the RO's November 1999 rating 
decision, which granted entitlement to a temporary total 
rating under 38 C.F.R. § 4.29 for convalescence following 
surgery to treat his duodenal ulcer disease and to special 
monthly compensation, each effective from March 29 to July 
31, 1999, in a December 1999 letter, the RO again inquired 
whether his appeal was satisfied.  In response, in a February 
2000 statement, the veteran indicated, "If this assignment 
is for the hospital stay in April 1999 then be advised that 
my appeal is satisfied.  And you may withdraw my appeal.  But 
if it is only for the hospital stay in April 1999."  He 
added, "Please be sure that the withdrawal of my appeal is 
only for the April 1999 stay and has nothing to do with the 
appeal on its way to Washington.  That appeal is to be 
followed to the end."  

In written argument dated that same day, the veteran's 
representative cited the veteran's statement; however, he 
indicated, "The only issue remaining on appeal would be the 
earlier effective date for individual unemployability."  As 
such, his representative's statement implies that the veteran 
wished to withdraw his other claims.  Pursuant to 38 C.F.R. 
§ 20.204(c) (2000), however, although a claim may be 
withdrawn by the veteran or by his authorized representative, 
a representative may not withdraw either a Notice of 
Disagreement or a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran; here, the veteran filed his Substantive Appeal.  
Accordingly, these issues remain on appeal.

In addition, in light of the following decision, in which the 
Board grants entitlement to a 100 percent rating for the 
veteran's PTSD, effective November 18, 1995, the veteran's 
claim of entitlement to a TDIU, prior to December 18, 1997, 
is moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  In reaching this 
determination, the Board notes that the veteran was employed 
on a full-time basis until November 17, 1995, and thus the 
effective date of an award of a TDIU can be no earlier than 
the date assigned for his entitlement to a 100 percent rating 
for his PTSD.  38 C.F.R. § 4.16 (2000).

Further, a review of the claims folder shows that in February 
1968, the veteran sustained multiple shell fragment wound 
injuries to the abdomen and back.  To date, VA has not 
considered whether separate ratings for muscle injuries are 
warranted.  In addition, in light of this decision, in which 
the Board grants entitlement to a 100 percent evaluation for 
the veteran's PTSD, effective November 18, 1995, and to a 
separate 60 percent rating for his service-connected 
gastrointestinal disability, pursuant to 38 U.S.C.A. 
§ 1114(s) (West 1991) and 3.350(i) (2000), the veteran is 
entitled to special monthly compensation.  These matters are 
referred to the RO for appropriate action.

In February 2001, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held in Washington, DC.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
service connection, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  Prior to August 24, 1995, the veteran's PTSD was 
manifested by no more than definite impairment in his ability 
to establish and maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms did 
not result in such reduction in initiative, flexibility, 
efficiency and reliability to produce definite industrial 
impairment.

4.  For the period from August 24 to November 17, 1995, the 
veteran's PTSD severely impaired his ability to establish and 
maintain effective or favorable relationships with people and 
the disability was of such severity and persistence that it 
resulted in severe impairment in the ability to obtain or 
retain employment; however, prior to November 18, 1995, total 
social and/or industrial impairment was not shown.

5.  Since November, 18, 1995, the veteran's PTSD has been 
manifested by frequent nightmares; flashbacks; intrusive 
thoughts; irritability; impaired concentration, with periods 
of violent behavior; a sense of hopeless about the future; 
homicidal and suicidal ideation; near-continuous depression; 
anxiety; chronic sleep impairment; mood swings; an 
exaggerated startle response; marked difficulty adapting to 
stressful situations; markedly diminished interest in hobbies 
and former activities, including sexual relations; severe 
avoidance behavior and severe social isolation.  In addition, 
the record contains medical evidence showing that the veteran 
is totally disabled and thus incapable of being employed due 
to his PTSD.

6.  The veteran's abdominal gunshot wound condition has been 
evaluated as 10 percent disabling since November 1, 1968, and 
his duodenal ulcer disease has been rated as 20 percent 
disabling, effective February 10, 1975; each of these 
evaluations are protected from being reduced.

7.  The veteran's digestive disorders that have been related 
to service include post-gastrectomy syndromes, duodenal ulcer 
disease, gastroesophageal reflux disease and esophagitis; the 
predominant disability picture for these conditions shows 
that he suffers severe post-gastrectomy syndrome manifested 
by nausea, vomiting, sweating, diarrhea, hypoglycemia and 
dumping syndrome as well as tenderness and retained foreign 
bodies in his liver.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, prior to August 24, 1995, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16(c), 4.129, 4.130, 4.132, Diagnostic Codes 
9411 (1996).

2.  The criteria for a 70 percent evaluation for PTSD, 
effective August 24, 1995, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 
4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a 100 percent evaluation for PTSD, 
effective November 18, 1995, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2000).

4.  The criteria for an overall 60 percent evaluation for the 
veteran's digestive disorders have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.111, 4.114, Diagnostic Codes 7301, 7305, 7308, 7311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records reflect that the veteran 
sustained multiple shell fragment wound injuries to his 
abdomen, back, thorax and left shoulder on February 6, 1968.  
The wounds were initially debrided at a service medical 
facility in Vietnam and the veteran was subsequently treated 
at an in-service medical center in Guam before being 
transferred for treatment in the continental United States.  
During this time, the veteran also underwent a closed 
thoracotomy and an exploratory laparotomy.  In addition, a 
Medical Evaluation Board Report, dated in July 1968, shows 
that the veteran continued to suffer from chronic diarrhea as 
well as severe orthopedic and neurological impairment.  The 
veteran was thereafter permanently retired from active duty 
as a result of these disabilities.

Thereafter, in a February 1969 rating decision, prepared for 
vocational rehabilitation and education (VRE) purposes, the 
RO established service connection for shrapnel fragment 
wounds of the abdomen, back, thorax and left shoulder, with a 
fractured humerus, and assigned a 50 percent convalescent 
rating, effective November 1, 1968.  

The record shows that the veteran was thereafter hospitalized 
from January to February 1969 to treat the residuals of his 
in-service injuries.  The February 1969 hospitalization 
report indicates that X-ray studies revealed that the veteran 
had small metallic fragments in the soft tissues of his chest 
as well as in his liver.  He also complained of having 
recurrent nausea and diarrhea, Giardia infection and anxiety.  
The diagnoses were status post multiple gunshot and shrapnel 
wounds involving the left shoulder, a perforated right lung 
space and intestinal injuries, as well as a history of 
laceration of the liver; mild anxiety reaction; and Giardia 
infection of the intestines, mild, with recurrent diarrhea 
and nausea.  The veteran was again hospitalized in May 1969.  
The report of that inpatient treatment shows that the veteran 
complained of suffering from diarrhea for approximately one 
and one-half years.  In addition, the examination revealed 
that the veteran's liver was tender.  The diagnoses were 
status post shrapnel wounds of the left shoulder, right chest 
and abdomen; and condyloma acuminata.

In July 1969, the veteran was afforded a formal VA 
examination.  The physician noted the veteran's history of 
sustaining multiple shrapnel wound injuries in Vietnam as 
well as his complaints of numerous orthopedic, neurological 
and psychiatric problems; the veteran also complained that 
his scars were tender and painful.  In addition, he reported 
that his stomach was "tied in knots," and that he was 
intolerant to noise and nausea.  The examiner indicated that 
the veteran had soreness, tingling and muscle spasm in his 
left arm and shoulder.  The physician also noted that the 
veteran exhibited numerous gastrointestinal tract symptoms, 
including irritable stomach and dyspepsia.  Further, the 
examiner observed that the veteran was afflicted with 
intestinal parasites in Vietnam and reported that he suffered 
from diarrhea and difficulty sleeping.  The diagnoses were 
residuals of a shrapnel wound of the left shoulder with 
fracture of the humerus; multiple scars of the left shoulder 
and chest; anxiety reaction, moderately severe; and 
neuropathy, left axillary nerve.

Based on the above, in a December 1969 rating action, the RO 
granted service connection for the post-operative residuals 
of a gunshot wound of the left shoulder with a fracture of 
the humeral head and assigned a 30 percent rating, effective 
November 1, 1968.  In this rating action, the RO also 
established service connection for residuals of a gunshot 
wound of the abdomen with retained foreign bodies in the 
liver, together with residuals of Giardia infection; 
residuals of a gunshot wound of the thorax, right posterior 
back with retained foreign bodies; and anxiety reaction; and 
assigned 10 percent evaluations for each of these 
disabilities, effective November 1, 1968.  Finally, the RO 
established service connection for condyloma acuminata and 
assigned a noncompensable rating, also effective November 1, 
1968.  In doing so, the RO indicated that these permanent 
ratings were assigned in place of the former 50 percent 
convalescent rating.

The claims folder reflects that the veteran subsequently 
continued to receive both inpatient and outpatient care for 
these conditions, including undergoing a partial gastrectomy, 
antrectomy and vagotomy.  Further, these records also show 
that he was noted to suffer from dumping syndrome.  In a 
rating action dated in October 1973, the RO granted service 
connection for the post-operative residuals of a duodenal 
ulcer and assigned a 40 percent evaluation, effective January 
1, 1974; in November 1974, the RO reduced the evaluation of 
this disability to the current 20 percent rating, effective 
February 1, 1975.

In January 1995, the veteran filed claims seeking increased 
ratings for his shoulder, liver, gastrointestinal and 
psychiatric disabilities.  In doing so, he said that he was 
receiving regular VA care for these disabilities and asserted 
that the conditions had worsened.  He added that, as a 
result, he feared that he might soon be unemployed.

In March 1995, the veteran was afforded formal psychiatric, 
gastrointestinal and orthopedic examinations.  At the outset 
of the psychiatric examination report, the examiner noted the 
veteran's history of psychiatric disability since his period 
of combat service in Vietnam.  In addition, the examiner 
observed that the veteran is homosexual.  In this regard, he 
noted that veteran lacked self-esteem but had "accepted his 
homosexuality."  Further, the veteran reported that his 
sexual orientation was the reason for his divorce.  

The examiner indicated that the veteran suffered from a long-
standing anxiety disorder with recurrent symptoms.  In this 
regard, he stated that the veteran had long suffered from 
mood swings, depression, anxiety and chronic sleep disorder.  
In addition, he described the veteran as tense, agitated, 
pressured and moderately depressed.  The examiner also stated 
that his speech was pressured and characterized his mood as 
apathetic and depressed and his affect as "slightly blunted 
and restricted."  Further, he commented that veteran had 
symptoms of PTSD, including recurrent nightmares concerning 
Vietnam, insomnia and restricted affect, as well as social 
and occupational isolation.  The examiner added, however, 
that the veteran was rational and coherent, that his thought 
content was goal-directed and conventional, that he was well 
oriented times three and that he exhibited good insight and 
judgment.  The diagnoses were generalized anxiety disorder 
with recurrent depression and chronic PTSD, moderate.  In 
addition, the examiner estimated that the veteran's Global 
Assessment of Functioning (GAF) score to be 70.  Subsequent 
to offering this assessment, he explained that the veteran 
was moderately dysfunctional despite the fact that he was 
gainfully employed.  The examiner stated, however, that he 
was isolated and had difficulty communicating "adequately" 
with people.  In this regard, he indicated that the veteran 
"easily felt distrust" of people and was unable to cope 
with his social situation.

At the outset of the gastrointestinal examination report, the 
examiner noted that the veteran had a history of 
gastrointestinal problems that had their onset during his 
period of service in Vietnam.  In addition, he observed that 
the veteran had undertone a vagotomy and gastrectomy in the 
early 1970s to treat this condition.  During the examination, 
the veteran denied having dumping syndrome but complained of 
suffering from diarrhea and constipation.  In addition, he 
reported that his bowel disturbances were "unpredictable."  
The veteran also denied having vomiting, anemia or loss of 
weight.  The examination revealed the presence of numerous 
well-healed scars.  The examiner also described the veteran 
as well nourished and reported that he weighed 140 pounds.  
Further, the examination disclosed that the veteran had 
epigastric tenderness.  X-ray study showed the presence of 
shrapnel within the liver.  The pertinent diagnoses were 
status post duodenal ulcer; status post subtotal gastrectomy; 
and status post liver trauma, due to shrapnel fragments.

The March 1995 VA orthopedic examination report reflects that 
the veteran sustained a "gunshot wound" injury to his left 
shoulder during service.  In addition, the examiner revealed 
findings consistent with his complaints of chronic left 
shoulder pain and corresponding functional impairment; the 
diagnosis was status post gunshot wound, left shoulder.

VA outpatient treatment records, dated from June 1994 to 
August 1995, show that the veteran was seen on numerous 
occasions for various complaints related to his service-
connected conditions.  These entries indicate that the 
veteran used alcohol to treat the symptoms of his psychiatric 
disability and that he was diagnosed as suffering from 
alcohol abuse.  The entries also describe him as always being 
near the "boiling point" and indicate that he suffered from 
anger, turmoil, depression, nightmares and intrusive thoughts 
and memories of his Vietnam experiences as well as chronic 
problems sleeping.  In addition, examiners noted that the 
veteran had poor concentration, that he at times appeared 
disheveled, that he chose to isolate and withdraw himself 
socially, and that he avoided stimuli, such a war movies, 
that reminded him of Vietnam.  Further, VA outpatient 
treatment records, dated from September to October 1995, 
reflect that the veteran continued to receive VA treatment 
for psychiatric problems.  In addition, a June 1994 report 
from the veteran's private physician, Dr. John M. Walsh, 
reflects that the veteran reported having interpersonal 
conflicts at his place of work, where he was employed as a 
stock clerk.

In addition, in an October 1995 statement, the veteran's 
former partner, with whom he resided, offered some of his 
observations of the veteran's psychiatric symptomatology.  He 
indicated that he had lived with the veteran for 
approximately five years and had noticed that he suffered 
from chronic problems sleeping.  He said that, as a result, 
the veteran was cranky and fatigued and that he missed work.  
His partner added that the veteran often shared some of his 
nightmares with him; he also reported that the veteran had 
woken him up several times because of screaming related to 
his "bizarre dreams."  He also stated that the veteran was 
unable to watch anything violent or that dealt with "war" 
or "fighting."  His partner further reported that sudden or 
loud noises caused the veteran to "jump"; he added that the 
veteran reacted "strongly offensively" to these phenomena, 
including physically striking him.  The veteran also 
reportedly abused him verbally.  In addition, he noted that 
the veteran usually apologized later for his actions.  He 
further stated that the veteran had numerous mood swings, 
which he characterized as unpredictable.  In this regard, he 
reported that although that he was often sullen and 
depressed, at other times, he was easygoing, friendly and 
congenial.  

In addition, VA outpatient treatment records, dated from June 
1994 to October 1995, show that the veteran was seen for 
recurrent gastrointestinal complaints and that he was 
diagnosed on numerous occasions as suffering from 
hypoglycemia, which was secondary to the gastrectomy he 
underwent in the early 1970s.  In addition, an upper GI 
series performed in November 1994 showed that the veteran had 
had a subtotal gastrectomy with a gastrojejunostomy.

In August 1995, the veteran was afforded another VA 
psychiatric examination.  The examiner reiterated the 
veteran's history of having served in combat in Vietnam.  He 
also noted that the veteran was homosexual and that he lived 
with his partner, whom he described as his "significant 
other."  The examiner reported that the veteran exhibited 
great difficulty in discussing his experiences in Vietnam, 
often becoming tearful and crying during the interview.  The 
examiner also noted that, since his separation from service, 
the veteran had generally been employed and that he was 
currently working as a stockroom clerk.  In addition, the 
examiner indicated that the veteran had attempted suicide on 
four prior occasions, the most recent of which reportedly 
occurred at the beginning of the relationship with his 
partner and involved not practicing safe sex despite knowing 
that his lover was HIV+.  He also noted that the veteran had 
stopped drinking alcohol for approximately eighteen months.

The examiner indicated that the veteran had PTSD.  In this 
regard, he reported that he suffered from recurrent, 
intrusive distressing recollections of his Vietnam 
experiences, including nightmares of these events.  He added 
that the veteran has tried to avoid thoughts or feelings 
associated with this trauma, including through the 
"numbing" use of alcohol.  The veteran also exhibited a 
markedly diminished interest in any significant past 
activities, had almost no friends, was very pessimistic about 
the future, and that he was very emotional, often crying "at 
the drop of a pin."  The examiner further stated that he 
also suffered from chronic sleep impairment, irritability, 
difficulty concentrating and an exaggerated startle response.

Mental status examination revealed that he was tense 
throughout the interview, that his speech was "somewhat slow 
and hesitant," and that his mood was "certainly empty and 
despairing."  In addition, it disclosed that his affect was 
constricted, blunted and flat.  The testing also showed that 
his thought process was goal-directed but disclosed evidence 
of suicidal ideation; however, he had no homicidal ideation, 
hallucinations or delusions.  Further, the examiner stated 
that the veteran had high average intelligence, was oriented 
to time place and person, and had good insight; concentration 
was within normal limits.  The sole diagnosis was PTSD and 
the examiner estimated that his GAF score was 51.  Subsequent 
to offering this impression, the examiner explained that, 
since his sobriety, the veteran was beginning to remember 
things that he had previously "drowned out."  In addition, 
he noted that the veteran had tried to treat his sleep 
disorder with medications but that he ceased doing so because 
he was wary of becoming addicted to them.  Finally, in an 
undated addendum, he discussed some of the veteran's recent 
psychiatric treatment and reaffirmed his diagnosis.

That same month, the veteran was also afforded a formal VA 
gastrointestinal examination.  The examiner noted the 
veteran's pertinent medical history, which is consistent with 
that reported above.  The veteran complained that he suffered 
from spasms and indicated that he experienced severe 
fluctuations of his blood sugar.  The veteran also reported 
having spontaneous vomiting once to twice per month as well 
as "burning" in the evening.  In addition, he described his 
diarrhea as severe and reported having accidents in his 
underwear.  The veteran added that he often felt lethargic 
and that he had severe mood swings.  The examination revealed 
that the veteran weighed 144 pounds.  Further, the examiner 
reported that his scars were well healed.  Diagnostic studies 
showed that the veteran had a hiatal hernia as well as 
gastroesophageal reflux.  The diagnoses were residuals of a 
gunshot wound to the abdomen; status post partial gastrectomy 
for duodenal ulcer; and hypoglycemic attacks that were fairly 
well controlled by diet.

In October 1995, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  During the hearing, he 
reported that he had difficulty dealing with people and that 
this resulted in problems at his place of employment.  In 
this regard, he indicated that he was "on probation" there 
and that he had been instructed to treat other workers at the 
plant with the level of respect that a store offers to its 
customers.  In addition, he referred to his partner's 
statement and said that, despite treating his PTSD with 
Prozac, he continued to suffer from chronic sleep disorder 
and nightmares, was hypervigilant and avoided crowds.  With 
regard to his gastrointestinal problems, he reported 
suffering from mood swings, dumping syndrome, sudden bowel 
movements and hypoglycemia.  He stated that he often felt 
fatigued and dizzy.  In addition, he stated that his weight 
fluctuated and that physicians told him that his liver was 
enlarged.  He added that he formerly was employed as a 
hairdresser but had to cease working in that occupation 
because he was not able to lift his arms sufficiently as a 
consequence of his shoulder injury.

Also of records are records from the veteran's most recent 
employer.  A review of these records shows that the veteran 
had numerous problems at work as a result of his inability to 
control his anger and failure to follow instructions.  The 
records also reflect that, shortly before his November 1995 
termination, he was placed on probation.  Thereafter, in 
November 1995, the veteran filed a formal application seeking 
a TDIU.  The form reflects that he last worked on November 
17, 1995.

In a May 1996 rating action, a copy of which was issued to 
the veteran as part of an SSOC dated that same month, the RO 
denied entitlement to increased ratings for the veteran's 
duodenal ulcer disease and his abdominal gunshot wound 
condition; 

however, the characterization of his psychiatric disability 
was changed to PTSD and the rating was increased to 30 
percent, effective January 17, 1995.  Thereafter, in a June 
1996 rating action, the RO noted that the employer confirmed 
that he was fired on November 17, 1995, but denied 
entitlement to TDIU benefits; in doing so, the RO noted that 
the employer paid him three weeks of severance pay.

The veteran perfected an appeal to the Board of the denial of 
his TDIU claim in November 1996, and later that same month he 
was afforded another formal VA psychiatric examination.  At 
the outset of the report, the examiner noted the veteran's 
military history as well as his sexual orientation.  In 
addition, he indicated that the veteran indicated that he 
wished to be trained as an accountant and that he was 
presently working toward that degree; however, the examiner 
cautioned that the veteran had a history of academic 
disappointment and feared that he would "again fail since he 
cannot concentrate on his courses."  The examiner also noted 
that the veteran was last gainfully employed approximately 
one year ago but that he was terminated because of his 
difficulties communicating and working with his supervisors 
and co-workers; he indicated that the veteran had "anger 
outbursts."  The veteran stated that he was very depressed 
about the loss of his job and feared being unable to 
successfully complete his associates degree program.  In this 
regard, he reported that he was unable to concentrate or 
"get along" with people; he explained that he was 
constantly nervous, always on the verge of "exploding," 
that he "isolated" himself.  The veteran also indicated 
that he constantly had nightmares and flashbacks and 
consequently suffered from chronic sleep disorder.

The examiner characterized the veteran as being in rather 
acute and chronic emotional distress.  In this regard, he 
described him as withdrawn, tense and agitated, and indicated 
that he avoided eye contact during the interview; he noted 
that the veteran stared at the floor.  In addition, the 
examiner reported that the veteran's speech was "somewhat 
pressured," his affect was blunted and flat, his mood was 
depressed, and that his expression was gloomy and tearful, 
which he indicated was an expression of "certain 
hopelessness."  The examiner stated, however, that he was 
rational and coherent with no evidence of psychotic thinking 
and his thought content was goal-directed and appropriate.  
The examination also revealed that he was well oriented times 
three and that he had fair insight and judgment.

The diagnosis was severe, chronic PTSD.  The examiner noted 
that the veteran's condition had worsened and that he was 
currently unemployed.  In addition, he estimated that his GAF 
score was 45.  Subsequent to offering these assessments, the 
examiner reiterated that the veteran continued to suffer from 
severe intrusive recollections, nightmares and flashbacks.  
The examiner added that although the veteran "made every 
effort to avoid thoughts and feelings associated with the 
trauma, he had lost much interest in significant activities 
and hobbies, was detached from people, was socially isolated 
and avoided social contact "whenever possible."  The 
examiner further commented that the veteran "definitely" 
had a restricted range of affect and that "the above 
symptoms indicated that he suffered from PTSD with increasing 
symptomatology.  In this regard, the examiner explained that 
he was more deeply depressed, was unemployed as a consequence 
of his inability to communicate with others and his tendency 
to "constantly get into problems," which he essentially 
indicated was due to his PTSD.  He also noted that the 
veteran had chronic sleep impairment, irritability and 
outbursts of anger, as well as difficulty concentrating and 
an exaggerated startle response.  Finally, he opined that, 
despite receiving ongoing treatment, his condition had 
worsened and that these symptoms had limited the veteran's 
ability to function.

In December 1996, he was afforded a formal VA 
gastrointestinal examination.  The examiner noted his 
pertinent in-service and post-service medical history, 
including undergoing a subtotal gastrectomy in the early 
1970s.  The examiner stated that the veteran had had severe 
abdominal pain since service, and that for many years he had 
suffered from dumping syndrome, which was "present to this 
date."  The veteran also complained of having hypoglycemia, 
which the examiner indicated, was probably secondary to his 
abdominal surgery.  In addition, he reported having episodes 
of nausea and vomiting at least twice per week and that to 
compensate he ate small amounts of food five to six times a 
day.  He indicated, however, that he had abdominal discomfort 
"all day" and that he is often awakened due to abdominal 
pain.  Further, he stated that his weight had been steady.  
The veteran also maintained that he was unable to work due to 
his general malaise and abdominal problems.

The examination disclosed that the veteran was well-nourished 
and weighed 145 pounds.  His abdomen was tender in all 
quadrants, his bowel sounds were hyperactive, and there was 
some suprapubic tenderness.  The pertinent diagnoses were 
status post duodenal ulcer; status post subtotal gastrectomy 
and vagotomy; hiatal hernia; GERD (gastroesophageal reflux 
disease); hepatomegaly; sleep problems; gunshot wound to the 
abdomen; and hypoglycemia.

In January 1997, the veteran was treated on an emergency 
basis at Lakes Regional General Hospital following a suicide 
attempt; the diagnosis was Valium overdose, currently 
neurologically intact.  In addition, during the 
hospitalization, the veteran refused to deny having current 
suicidal ideation, plan or intent.  The hospitalization 
records show that the veteran had visual and auditory 
flashbacks to his combat experiences in Vietnam.  The 
diagnoses were chronic PTSD; adjustment disorder with mixed 
emotional features; and history of alcohol dependence.  
Following these assessments, the physician commented that the 
veteran "remained at chronic risk for an impulsive [suicide] 
attempt when under stress" and recommended that he continue 
to receive regular psychiatric counseling; he also prescribed 
severe medications.

In a March 1997 rating action, the RO confirmed and continued 
the denial of the veteran's claims for increased ratings for 
his duodenal ulcer, abdominal gunshot wound condition and 
PTSD as well as to a TDIU.  Thereafter, in July 1997, the 
veteran testified at a second hearing before RO personnel.  
At the hearing, he stated that his service-connected 
disabilities had increased in severity and that he was 
unemployed.  With respect to his psychiatric condition, he 
reported that despite continuing to receive regular VA 
counseling and taking increasing amounts of medications, 
during the last six months he had had suicidal ideation and 
severe problems sleeping.  In addition, he testified that he 
was fired from his position as a stockroom clerk due to anger 
outbursts and personality conflicts that were related to his 
PTSD.  In this regard, he acknowledged that his supervisor 
had warned him to "control" his PTSD but he stated that he 
was unable to; he also reported having difficulty 
concentrating.  With respect to his gastrointestinal 
problems, the veteran indicated that he had a minimum of 
seven to ten bowel movements per day and that that 
"drained" and dehydrated him.  He reported that this 
problem interfered with employment and his schooling; 
however, he said that his grade point average was 3.5.  
Further, he reported that he currently weighed 140 pounds but 
that he could lose up to twenty pounds in one week.

Further, VA outpatient treatment records, dated from December 
1996 to June 1997, reflect that the veteran continued to be 
seen on a regular basis for various complaints related to his 
service-connected disabilities.  With respect to his PTSD, 
the entries indicate that "his biggest issue" was "anger 
flare-ups"; these entries also that the veteran participated 
in the Anger Management Group.  

In addition, in an August 1997 report, the veteran's treating 
VA counselor indicated that she had been seeing him since 
that June and that his anger outbursts were his biggest 
concern; she stated that this was a particular problem for 
him in work settings.  In this regard, she reported that 
treatment disclosed that that problem was related to his 
difficulty relating to authority figures, "which can be 
traced back to certain experiences in Vietnam."  His 
counselor reported that the veteran was also impaired because 
he had difficulty concentrating and managing several tasks 
simultaneously, which "might be part of his PTSD."  She 
added that given the veteran's high level of motivation and 
his participation in both individual and group therapy, he 
might make significant progress in managing his PTSD 
symptoms; however, she cautioned that he needed time to 
address these concerns without the additional stressors a 
work situation would provide."

In February 1998, the veteran afforded a comprehensive VA 
psychiatric examination.  At the outset of the report, the 
physician discussed the veteran's pertinent in-service and 
post-service medical findings as well as his work history.  
The examiner indicated that the veteran was presently 
unemployed and that, although he continued to reside with his 
significant other, their relationship was suffering due to 
his PTSD.  In addition, the physician indicated that the 
veteran suffered from "classical PTSD symptomatology," 
which he explained included chronic and recurrent intrusive 
recollections of his combat experiences in Vietnam, 
irritability, outbursts of anger, impaired concentration, 
hypervigilance and sleep impairment.  He also exhibited 
avoidance behaviors and complained of recurrent suicidal 
ideation.  The examiner also stated that his social life was 
very limited and was confined to his close friend and that 
the veteran reported feeling detached from others in society, 
a sense of hopelessness for the future and a complete loss of 
sexual interest.

The examiner described the veteran as well groomed but stated 
that he appeared angry and apathetic.  His speech was 
hesitant, monotonous and emotional.  In addition, he 
characterized the veteran's affect as "guilt-ridden, empty, 
depressed and despairing" and noted that the veteran 
exhibited anxiety and restlessness.  The examiner also 
reported that his thought content revealed a preoccupation 
with his Vietnam experiences.  Further, he commented that the 
veteran lived in a state of acute and chronic emotional 
distress and that he continued to be withdrawn socially.  In 
addition, the examiner characterized the veteran as "tense" 
and "agitated," especially when he described his 
difficulties "with fitting into society."  The diagnoses 
were severe, chronic PTSD and dysthymic disorder, late onset.  
In addition, the examiner estimated the veteran's GAF score 
to be 41.  Subsequent to offering these assessments, the 
physician commented that the interview and evaluation 
revealed a person who continued to be "plagued" by his 
chronic and severe PTSD, which had worsened since that last 
evaluation.  He added that the veteran was industrially 
impaired and socially withdrawn.  The examiner further opined 
that the veteran's dysthymic disorder developed as a result 
of his PTSD.  He added that because of the "long-standing 
and chronic nature of his PTSD that his prognosis [wa]s 
poor."  Finally, he explained that the GAF score reflected 
that the veteran suffered from suicidal ideation, had no 
friends, was unable to retain employment and had a history of 
attempting suicide.

An April 1998 VA hospitalization report shows that the 
veteran underwent surgery to treat his service-connected 
shoulder disability.  Thereafter, in June 1998, the veteran 
filed a "new" TDIU application.  In doing so, he noted some 
marginal employment following the loss of last full-time 
permanent position in November 1995.

In a June 1998 report prepared by the veteran's same VA 
treating counselor who submitted the June 1997 report, she 
stated that continued to exhibit great difficulty in 
controlling his emotions and reactions to stressful 
situations.  In this regard, she noted that the veteran had 
had two recent "blow-ups" with an instructor in his 
associates program as well as numerous ones with co-workers 
in the several marginal jobs he had had since becoming 
unemployed.  She indicated that his low tolerance level for 
conflict was a symptom of his PTSD; she added that other 
symptoms included sleep impairment, irritability, outbursts 
of anger, difficulty concentrating, diminished interest in 
activities and social detachment.  

As noted in the introduction, in an August 1998 rating 
action, the RO increased the evaluation of the veteran's PTSD 
to 70 percent and established entitlement to a TDIU, each 
effective December 18, 1997; the RO explained that the 
effective date was selected because it represented the date 
the veteran completed his degree and re-entered the work 
force.  With respect to the latter grant of benefits, the RO 
determined that the veteran's subsequent employment had been 
marginal.

Also of record is a VA hospitalization report showing that 
the veteran was treated from March to April 1999 for his 
gastrointestinal problems and that, during that time, he 
underwent surgery.  The report reflects that the veteran 
continued to suffer from diarrhea and hypoglycemia and that 
his weight was listed as 155 pounds.  The physician diagnosed 
the veteran as having GERD and status post partial 
gastrectomy with peptic ulcer disease; he indicated that the 
veteran's GERD was related to his period of service.

In addition, VRE records, dated from September 1996 to June 
1999, reflect numerous observations of VA counselors.  The 
entries document his academic performance and show that he 
earned an associates degree in accounting, graduating with a 
grade point average of approximately 3.6.  Those records also 
indicate that he was receiving unemployment compensation 
following his termination from work.  These records also show 
that his participation in the program was discontinued in 
June 1999.

In July 1999, he was also afforded a formal VA 
gastrointestinal examination.  The examiner reviewed the 
veteran's pertinent medical history and reported that, at the 
time of the examination, the veteran had minimal abdominal 
discomfort.  The veteran stated that he had occasional 
"crampy" abdominal discomfort and that he had only minimal 
capacity to eat solid foods.  In addition, he indicated that 
if he ate "too much," he has the urge to belch and will 
"regurgitate and vomit," which the examiner indicated had 
occurred on several occasions.  The examiner further stated 
the veteran had no hematemesis or melena but that after a 
meal the veteran often felt sweaty and light-headed and had 
hypoglycemia.  During the interview, the veteran also 
reported having chronic loose stools.  Finally, the 
examination revealed that the veteran had minimal tenderness 
along the edge of the liver.  The diagnoses were status post 
Roux-en-Y gastrojejunostomy for chronic bile reflux with 
gastritis and esophagitis; and prior Billroth I 
gastroduodenostomy.  The examiner thereafter commented that 
the veteran's surgery was complicated by a bile leak and an 
intra-abdominal abscess, which delayed healing of his 
abdominal incision.  He added that although the veteran had 
improved significantly since the surgery, his inability to 
ingest normal-sized meals and his reaction hypoglycemia might 
well cause him difficulty in the future.

VA treatment records, dated from May to November 1999, 
reflect that the veteran received further treatment for 
complaints and treatment related to his psychiatric and 
gastrointestinal disabilities, including further 
gastrointestinal surgery.  

Thereafter, in September 2000, the veteran was afforded 
another formal VA psychiatric examination.  At the outset of 
the report, the examiner reviewed the veteran's pertinent 
medical history, including the findings contained in the 
recent VA examination reports.  The veteran stated that he 
realized "more and more," how severely disabled he was due 
to his PTSD.  He reported thinking about his Vietnam 
experiences on a daily basis, having recurrent nightmares and 
flashbacks to events that took place there, as well as 
homicidal and suicidal ideation.  In addition, the examiner 
noted that, although the veteran continued to cohabit with 
his partner, they were no longer in a romantic relationship 
and were not intimate.  In addition, the examiner indicated 
that the veteran had been unemployed for approximately two 
and one-half years and noted that he lost his most recent 
position, delivering flowers, because he was unable to get 
along with those with whom he was working.  Further, the 
examination revealed that the veteran continued to have 
diminished interest in significant activities and that he 
avoided thoughts or feelings related to Vietnam.  The 
examiner also reported that he had anger problems and was 
hypervigilant.  The diagnoses were chronic, severe PTSD and 
alcohol dependence, in remission; in addition, he estimated 
that the veteran's GAF score was 50.

Finally, during the February 2001 hearing, the veteran 
reiterated that he was last gainfully employed on a full-time 
basis in November 1995 and that he subsequently attended 
school and worked in several short-term marginal positions.  
In addition, he stated that he continued to receive regular 
VA care for his PTSD; however, he testified that the 
disability remained productive of recurrent nightmares, 
flashbacks and sleeplessness.  In doing so, he highlighted 
the findings contained in the recent VA psychiatric 
examination reports.  The veteran also reported that the 
Social Security Administration (SSA) had denied his claim for 
disability benefits "because he was receiving too much money 
from VA."  In addition, the veteran testified that he had 
completed an associates degree in accounting and that he had 
received good grades in his courses; however, he indicated 
that he was unable to secure a position as a teller in a bank 
and that he was laid off from work because of "blow-ups" 
and insubordination.  With respect to his service-connected 
shoulder disability, he noted that he was not able to lift 
more than three pounds.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In reaching this conclusion, 
the Board acknowledges that VA treatment records and reports, 
dated since November 1999, have not been associated with the 
claims folder.  The Board also notes that, notwithstanding 
that pertinent evidence, including VA inpatient and 
outpatient treatment records, as well as a July 1999 VA 
examination report, were associated with the claims folder 
following the RO's September 1997 SSOC, the RO has neither 
readjudicated his duodenal ulcer disease or abdominal gunshot 
wound condition claims nor has issued him an SSOC.  In light 
of this decision, however, in which the Board finds that the 
veteran's PTSD warrants a total schedular evaluation, 
effective November 18, 1995, and that the evaluation of his 
digestive disorders warrants a single 60 percent rating, the 
maximum schedular evaluation for this disability, the veteran 
is not prejudiced by the Board's review of these claims on 
the basis of the current record.  The Board will therefore 
proceed with the consideration of this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); cf. 38 C.F.R. § 19.31 
(2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

I.  Evaluation of the veteran's PTSD

The veteran's PTSD is rated as 30 percent disabling effective 
January 17, 1995, and 70 percent disabling, effective 
December 18, 1997.  Further, the Board observes that, 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of this appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  In this case, however, because the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, and since the evaluation of the veteran's PTSD prior 
to November 18, 1995, is well prior to the effective date of 
the revised regulation, i.e., November 7, 1996, the Board 
will consider the evaluation of this claim prior to August 24 
and November 18, 1995, under the former regulation only.  See 
DeSousa v. Gober, 10 Vet. App. at 467; cf. VAOPGCPREC 3-2000 
(which contemplates an appellate period that both precedes 
and succeeds the effective date of the regulatory change).

Under the former criteria, a 30 percent evaluation required 
that the PTSD be productive of definite impairment of social 
and industrial adaptability.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
evaluation was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Further, 
the Court held that these criteria provide three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Further, the former regulations provided that, when 
evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  38 C.F.R. § 4.129 
(1996).  In addition, 38 C.F.R. § 4.16(c) (1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's mental disorder was assigned a 70 percent 
evaluation, and that mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, 
regardless of whether the veteran had other compensable 
service-connected disabilities, the mental disorder must be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  Johnson v. Brown, 7 Vet. App. at 97; see 
also Norris v. West, 12 Vet. App. at 418-19.

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability, here PTSD, cannot be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., dysthymic disorder and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  Further, in Allen v. Principi, 237 F.3d 1368, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that VA compensation benefits 
are available for alcohol or drug-related disability that 
arises secondarily from of a service-connected disorder, here 
PTSD.  The Federal Circuit further declared that such 
secondary disability itself might be indicative of the 
severity of a veteran's service-connected disability.  Id.

A.  Prior to August 24, 1995

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 30 percent for the veteran's PTSD 
prior to August 24, 1995.  In reaching this determination, 
the Board finds that the March 1995 VA psychiatric 
examination report is the most persuasive evidence regarding 
the severity of veteran's PTSD during this period.  As 
discussed above, the examiner estimated that his GAF score 
was 70.  In this regard, the Board notes that according to 
the Third Edition, Revised, (DSM-III-R) as well as the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
of 70 reflects some mild symptoms such as a depressed mood 
and mild insomnia or some difficulty in social, occupational 
or school functioning.  Indeed, subsequent to offering this 
assessment, the examiner acknowledged that the veteran was 
moderately dysfunctional and that he easily distrusted others 
but highlighted that he was gainfully employed.  The Board 
concludes that the examiner's impression is consistent with 
the findings contained in the contemporaneous outpatient 
treatment records, which reflect that his PTSD was productive 
of anger, depression, nightmares, intrusive thoughts, poor 
concentration and some social isolation; however, as he 
continued to be employed in the same job on a full-time 
basis, his social and industrial inadaptability was no more 
than definite and an evaluation of more than 30 percent 
during this period is not warranted.  See also 38 C.F.R. 
§ 4.130 (as in effect prior to November 1996).


B.  Prior to November 18, 1995

A review of the claims folder shows that, beginning with the 
August 24, 1995, VA psychiatric examination report, the 
medical evidence reveals that the veteran's PTSD increased in 
severity.  Indeed, the examiner indicated in that examination 
report that the veteran had a markedly diminished interest in 
any past activities.  Moreover, in addition to continuing to 
suffer from intrusive recollections, nightmares and 
flashbacks of greater frequency following his sobriety, the 
veteran had suicidal ideation.  Further, the examiner 
estimated that his GAF was only 51, which according to both 
DSM-III-R and DSM-IV reflect that he suffered from moderate 
difficulty in social and occupational functioning.  Indeed, 
during this time, the file discloses that the veteran was on 
probation at work, indicating that his employment there had 
now been placed in jeopardy.  This conclusion is also 
consistent with the entries in the VA outpatient treatment 
records dated during this period, as well as with the 
observations offered by the veteran's partner in October 1995 
and the veteran's testimony at a hearing conducted that same 
month.  Based on this evidence, the Board concludes that the 
veteran's PTSD most closely approximated the former criteria 
required for a 70 percent evaluation, which reflects the 
evidence showing that the veteran had severe impairment in 
his ability to retain his employment or obtain employment 
elsewhere.  Nevertheless, he continued to be gainfully 
employed and thus the preponderance of the evidence is 
against entitlement to a 100 percent schedular evaluation 
during this period.  In this regard, the Board also observes 
that the evidence does not even suggest that he was so 
socially impaired at this time that he was virtually isolated 
in his community.

C.  Current evaluation

The former criteria for evaluating psychiatric disabilities 
are discussed above; under the revised criteria, a 30 percent 
evaluation is warranted for PTSD when the disability is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation requires that the PTSD 
result in occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation for PTSD is warranted when the disability is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires that the disability be productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's psychiatric 
disability warrants a 100 percent evaluation under both the 
former and the revised criteria.  In reaching this 
determination, the Board observes that employment records and 
evaluations from his former employer show that he was unable 
to continue his employment there beyond November 18, 1995, 
due to symptoms attributable to his PTSD, i.e., an inability 
to follow directions and socially interact with others.  
Further, the examiner who conducted the November 1996 VA 
psychiatric examination opined that the veteran's psychiatric 
disability had worsened.  Indeed, he observed that the 
veteran was unemployed as a result of symptoms attributable 
to his PTSD, and specifically, due to his inability to 
communicate with others, including his anger outbursts 
involving his superiors and co-workers.  Moreover, subsequent 
to diagnosing him as having chronic, severe PTSD, the 
examiner estimated that the veteran's GAF score was 45.  In 
this regard, the Board observes that, according to both DSM-
III-R and DSM-IV, that score reflects a person having serious 
symptoms, including an inability to keep a job.

The evidence further shows that, in January 1997, the veteran 
again attempted to commit suicide.  In fact, the 
hospitalization records show that he had visual and auditory 
flashbacks to his combat experiences in Vietnam.  Moreover, 
at discharge, the physician commented that the veteran 
remained at chronic risk for further suicide attempts.  In 
addition, in an August 1997 report, the veteran's treating VA 
counselor essentially opined that the veteran was 
unemployable due to his PTSD.  Further, the examiner who 
conducted the February 1998 VA psychiatric examination 
indicated that the veteran continued to suffer from a host of 
severe psychiatric symptoms due to his PTSD.  In doing so, he 
stated that the veteran's social life was confined to his 
partner and reported that he continued to be "plagued" by 
his chronic and severe PTSD.  Moreover, the February 1998 
examiner diagnosed him as also suffering from dysthymic 
disorder and opined that that disability was secondary to his 
PTSD.  Further, he estimated that the veteran's GAF score was 
41, which reflects his assessment that the veteran was unable 
to obtain and retain employment.  Indeed, subsequent to 
offering these impressions, he commented that the veteran's 
prognosis was poor and explained that the GAF score reflected 
that the veteran suffered from suicidal ideation, had no 
friends, was unable to retain employment and had a history of 
attempting suicide.  Further, the most recent VA psychiatric 
examination report, dated in September 2000, shows that the 
veteran reported suffering from homicidal and suicidal 
ideation and that, although he continued to live with his 
partner, he was no longer in a relationship with him.  The 
examination report also reflects that he was again diagnosed 
as having chronic severe PTSD and the examiner estimated that 
his GAF score was 50, which the Board notes corresponds to an 
inability to obtain and retain employment.  In sum, the 
medical evidence therefore establishes that, during this 
period, the veteran was unemployable as a consequence of his 
PTSD.

The Board notes that these findings and impressions are 
consistent with those contained in the contemporaneous VA 
treatment records and reports, as well as with the veteran's 
July 1997 and February 2001 hearing testimony.  In addition, 
the Board notes that this conclusion is consistent with 
actions of his former employer, as well as his inability to 
secure a position as a bank teller despite earning an 
associates degree in accounting and graduating with a grade 
point average of approximately 3.6.  As such, because the 
evidence shows that he is demonstrably unable to obtain or 
retain employment, a 100 percent evaluation pursuant to the 
criteria formerly contained in Diagnostic Code 9411 is 
warranted.  See Johnson, 7 Vet. App. at 97; 38 C.F.R. 
§ 4.16(c).  

In addition, although the veteran is deemed entitled to the 
maximum assignable evaluation under the former criteria, 
given the severity of his social and industrial impairment, a 
100 percent evaluation under the revised criteria is also 
warranted.  This determination is also supported by the 
medical evidence discussed above which shows that the veteran 
has been unemployable during this period due to his PTSD as 
well as because the disability is productive of virtually 
total social impairment.  In this regard, the Board observes 
that the veteran's social contact has essentially been 
confined to his relationship with his partner, and even that 
relationship has ended as a consequence of symptoms 
attributable to his PTSD.  Moreover, the evidence shows that 
he suffers from persistent intrusive thoughts, flashbacks and 
nightmares, homicidal and suicidal ideation, chronic sleep 
disorder as well as anxiety and depression.  Further, as he 
recently again attempted to commit suicide, the evidence 
indicates that he is persistent danger to his own physical 
well being.

Finally, in reaching this determination, the Board observes 
that it is consistent with the RO's August 1998 grant of 
entitlement to a TDIU.  Indeed, in that decision, in 
increasing the evaluation of this condition to 70 percent, 
the RO essentially reasoned that his PTSD alone was 
sufficient to render him unemployable, noting that it had 
increased in severity; in this regard, the RO concluded that 
he was industrially impaired "as evidenced by his inability 
to sustain a [sic] meaningful employment."  

II.  Evaluation of the veteran's digestive disorders

The veteran's duodenal ulcer disease has been rated as 20 
percent disabling pursuant to Diagnostic Code 7305 since 
February 1, 1975.  Further, his abdominal gunshot wound 
condition has been evaluated as 10 percent disabling under 
Diagnostic Code 7311, effective November 1, 1968.  Because 
both of these ratings have been in effect for more than 
twenty years, they are protected by law against being 
reduced.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (2000).  
The Board observes, however, that pursuant to 38 C.F.R. 
§ 4.114, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not 
be combined with each other.  38 C.F.R. § 4.114 further 
provides that a single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

For the reasons discussed below, the Board finds that the 
veteran's digestive disorders are most appropriately 
evaluated pursuant to the criteria for post-gastrectomy 
syndromes contained in Diagnostic Code 7308.  In this regard, 
the Board notes that although the veteran's digestive 
disorders are currently rated under codes 7305 and 7311, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the medical evidence shows that the veteran suffers 
from several digestive disorders that have been attributed to 
his period of service, including post-gastrectomy syndrome.  
In this regard, the Board observes that the Rating Schedule 
recognizes that there are various post-gastrectomy symptoms 
that occur following anastomotic operations of the stomach.  
The Rating Schedule further provides that, when present, 
those occurring during or immediately after eating and known 
as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia and that those occurring from one to 
three hours after eating usually present definite 
manifestations of hypoglycemia.  38 C.F.R. § 4.111 (2000).

In this case, the medical evidence demonstrates that the 
veteran's post-gastrectomy syndrome is productive of chronic 
nausea, vomiting, sweating, diarrhea and abdominal pain, as 
well as frequent and unpredictable bowel movements and 
hypoglycemia.  Moreover, he has only a minimal capacity to 
eat solid foods and is unable to ingest normal sized meals.  
Further, the evidence shows that he suffers from dumping 
syndrome.  As such, pursuant to the criteria contained in 
Diagnostic Code 7308, the veteran's post-gastrectomy syndrome 
warrants at least a 40 percent evaluation.  When considering, 
however, the veteran's service-connected abdominal gunshot 
wound condition, which as noted above has been evaluated as 
residuals of liver injury and rated as 10 percent disabling 
for moderately disabling peritoneal adhesions under 
Diagnostic Code 7301, and in light of the note in 38 C.F.R. 
§ 4.114, which provides that only a single evaluation may be 
assigned for digestive disorders under the diagnostic code 
that reflects the predominant disability picture, the Board 
finds that a combined 60 percent evaluation for this 
condition is warranted.  In reaching this determination, the 
Board reiterates that that note also provides that the 
overall rating may be elevated to the next higher evaluation, 
i.e., from 40 to 60 percent, where, as here, the severity of 
the overall disability warrants such elevation.  In this 
regard, the Board finds that in light of the X-ray studies, 
which have consistently showed tenderness as well as the 
presence of shrapnel in the veteran's liver and the other 
symptoms discussed above, the veteran's duodenal ulcer 
disease and abdominal gunshot wound condition, rated 
together, warrant a 60 percent evaluation under Diagnostic 
Code 7308.  As a final point, the Board notes that in 
establishing entitlement to a 60 percent rating, the 
symptomatology attributable to the veteran's duodenal ulcer 
disease and abdominal gunshot wound condition has been 
reclassified under post-gastrectomy syndromes and is thus 
contemplated in the new rating.


ORDER

An increased rating for PTSD, prior to August 24, 1995, is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, effective 
August 24, 1995, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent (schedular) rating for PTSD, 
effective November 18, 1995, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent evaluation for post-
gastrectomy syndromes is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

